ATTORNEY GRIEVANCE COMMISSION                        * IN THE
OF MARYLAND                                          *
                                                     * COURT OF APPEALS
       Petitioner                                    *
                                                     *   MARYLAND
                                                     *
                                                     *
W. STEPHEN PALEOS                                    *   Misc. Docket AG
                                                     *   No. 17
       Respondent                                    *   September Term, 2017

                     *******************************************
                                           ORDER

       The Court, having considered the Petition for Disciplinary or Remedial Action filed

herein by Petitioner, Attorney Grievance Commission of Maryland and the response thereto by

Respondent, it is this 28th day of July, 2017,

       ORDERED, by the Court of Appeals of Maryland that Respondent be, and hereby is,

placed on Inactive status pending further Order of this Court.



                                                     /s/ Mary Ellen Barbera
                                                     Chief Judge